 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HOWARD YOUNG,                                     No. 2:19-cv-01554 MCE GGH P
12                       Petitioner,
13           v.                                         ORDER
14    JARED LOZANO, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 13, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within twenty-one days. ECF No. 23. Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed January 13, 2020, ECF No. 23, are

28   ADOPTED in full;
                                                       1
 1           2. Respondent’s motion to dismiss, ECF No. 20, based on a lack of habeas corpus

 2   jurisdiction is DENIED;

 3           3. Respondent’s motion to dismiss, ECF No. 20, based on failure to raise a cognizable

 4   federal claim is DENIED without prejudice subject to renewal in Respondent’s Answer; and

 5           4. Respondent is directed to file an answer to the instant petition within thirty days from

 6   the date of this order.

 7           IT IS SO ORDERED.

 8   Dated: March 10, 2020

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
